DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 5, 7, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allard et al. (Pat. No. US 5,496,319).
Regarding claims 1, 3- 5, and 7, Allard et al. discloses a hole transporter 40, comprising: a longitudinally extending central transport beam (illustrated in figure 7); a first flange 46 at a first end of said longitudinally extending central transport



    PNG
    media_image1.png
    827
    665
    media_image1.png
    Greyscale

	Regarding claims 2 and 8, Allard et al. discloses a hole transporter 40, comprising: a longitudinally extending central transport beam (illustrated in figure 7); a .  

    PNG
    media_image2.png
    827
    665
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Allard et al. (Pat. No. US 5,496,319 in view of Jaquet (Pat. No. US 4,365,624).
Regarding claims 6 and 9, Allard et al. discloses the claimed invention except wherein the hole transporter is constructed in whole or in part of a steel alloy or a titanium alloy.  
Jaquet teaches wherein the parts of an external fixation device can be made of titanium alloy (Col. 15, lines 12-20).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the hole transporter to be constructed in whole or in part of a titanium alloy, as taught by Jaquet, in order to provide a hole transporter having the strength and biocompatibility to perform its intended functions.  It is further noted that it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to construct the hole transporter of titanium alloy, .
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.being drawn to the combination, cap and toothpaste container.



/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773